DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yu-Te Chen on 04/30/2021.
The application has been amended as follows:
In the claims:
Replace claim 1 with the following:
-- A staple gun, including:
   a main body, including a bottom side, and an abutting portion, a staple outlet and a notch which are disposed on the bottom side;
   a staple magazine, being withdrawably received within the main body; and
   a lock mechanism, including a pressed member disposed on the staple magazine, the pressed member having a restricting portion which is movable between a restricting position and a releasing position;
   wherein when the restricting portion is in the restricting position, the pressed member is located within the notch, the restricting portion is blocked with the abutting portion and the staple magazine is non-withdrawable from the main body;
   wherein when the pressed member is pressed and moved toward an interior of the main body and the restricting portion is in the releasing position, the restricting portion is unlocked from the abutting portion and the staple magazine is withdrawable from the main body; and
   wherein the bottom side includes an outermost bottom wall having the staple outlet disposed therethrough, the notch includes a first opening side open in a direction away from the staple outlet and a second opening side open on the outermost bottom wall, staples exit the main body through the staple outlet in a staple direction, and the pressed member is partially exposed from the second opening side 
Replace claim 11 with the following:
-- The staple gun of claim 6, wherein the abutting portion projects from an inner face of the bottom side; the staple magazine further includes a wall therewithin, the pressed member further includes a stop portion, and when the restricting portion is located in the restricting position, the stop portion is abutted against the wall; the abutting portion includes two protrusions located at two corresponding sides of the staple magazine, and the restricting portion includes two recesses which are located at two corresponding sides of the pressed member and are engageable with the two protrusions; an elastic member is disposed between the staple magazine and the pressed member so that the restricting portion is normally located in the restricting position; the staple magazine further incudes a receiving room open toward the pressed member, the wall is disposed at an outer side of the receiving room which is adjacent to the stop portion, and the elastic member is received within the receiving room; the staple magazine includes a through channel; and the pressed member is rotatably disposed within the through channel. --

Allowable Subject Matter
Claims 1-8, 10, and 11 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken alone or in combination fails to disclose or render obvious a staple gun, including: a main body, including a bottom side, and an abutting portion, a staple outlet and a notch which are disposed on the bottom side; a staple magazine, being withdrawably received within the main body; and a pressed member disposed on the staple magazine, the pressed member having a restricting portion which is movable between a restricting position and a releasing position; wherein when the restricting portion is in the restricting position, the pressed member is located within the notch, the restricting portion is blocked with the abutting portion and the staple magazine is non-withdrawable from the main body; and wherein the bottom side includes an outermost bottom wall having the staple outlet disposed therethrough, the notch includes a first opening side open in a direction away from the staple outlet and a second opening side open on the outermost bottom wall, staples exit 
The combination of these limitations makes independent claim 1 allowable over the prior art and all claims which depend therefrom allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TANZIM IMAM/
Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731